EXHIBIT 10.1


Receivables Financing Agreement Amendment No. 2
This Receivables Financing Agreement Amendment No. 2 (this “Amendment”), dated
as of May 8, 2017, among Davey Receivables LLC, an Ohio limited liability
company, as Borrower (together with its successors and assigns, the “Borrower”);
The Davey Tree Expert Company, an Ohio corporation, in its individual capacity
(“Davey Tree”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); PNC Bank, National
Association, as LC Bank (in such capacity, together with its successors and
assigns in such capacity, the “LC Bank”); and PNC Bank, National Association
(“PNC”), as Administrative Agent (in such capacity together with its successors
and assigns in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
Whereas, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 9,
2016 (as amended prior to the date hereof, the “Financing Agreement”).
Whereas, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to extend the Scheduled Termination Date and make certain other
amendments to the Financing Agreement pursuant to the terms and conditions set
forth herein.
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
Section 2.    Amendments.
(a)    The defined terms “Commitment”, “Facility Limit” and “Scheduled
Termination Date” appearing in Section 1.01 of the Financing Agreement are
hereby amended and restated in their entirety and as so amended and restated
shall read as follows:
“Commitment” means the maximum aggregate amount which the LC Bank is obligated
to pay hereunder on account of all drawings under all Letters of Credit, on a
combined basis, as set forth on Schedule I, as such amount may be modified in
connection with a reduction or an increase in the Facility Limit pursuant to
Section 3.11. If the context so requires, “Commitment” also refers to the LC
Bank’s obligation to issue Letters of Credit hereunder in accordance with this
Agreement.
“Facility Limit” means $60,000,000 as increased or reduced from time to time
pursuant to Section 3.11, as applicable; provided, however, the Facility Limit
shall not exceed $100,000,000 at any time. References to the unused portion of
the Facility Limit shall mean, at any time of determination, an amount equal to
(x) the Facility Limit at such time, minus (y) the sum of (i) the Outstanding
Reimbursement Obligations plus (ii) the LC Amount at such time.
“Scheduled Termination Date” means May 7, 2018.
(b)    Section 3.11 of the Financing Agreement is hereby amended by relettering
existing clauses (a) and (b) as clauses (b) and (c) and inserting the following
new paragraph (a) to read as follows:







--------------------------------------------------------------------------------



Section 3.11. Changes in Facility Limit. (a) The Borrower may, on any Business
Day prior to the Termination Date, request an increase to the Facility Limit by
delivering to the Administrative Agent a request substantially in the form
attached as Exhibit I hereto (each, an “Aggregate Facility Limit Increase
Request”) or in such other form as may be acceptable to the Administrative Agent
at least ten (10) Business Days prior to the desired effective date of such
increase (the “Aggregate Facility Limit Increase”); provided, however, that
(i) any increase of the Facility Limit will require the consent and approval of
the Administrative Agent and the LC Bank in their respective sole discretion,
(ii) any incremental increase of the Facility Limit shall be in an amount not
less than $1,000,000 and shall be in an integral multiple of $100,000 in excess
thereof, (iii) no Unmatured Event of Default or Event of Default shall have
occurred and be continuing at the time of the request or the effective date of
the Aggregate Facility Limit Increase, and (iv) all conditions precedent to the
making of any Credit Extension contained in Section 6.02 hereof shall be
satisfied immediately after giving effect to such Aggregate Facility Limit
Increase. The effective date of an Aggregate Facility Limit Increase shall be
agreed upon by the Borrower, the Administrative Agent and the LC Bank in the
Aggregate Facility Limit Increase Request. The Borrower agrees to pay any
reasonable expenses incurred by the Administrative Agent and the LC Bank
relating to any Aggregate Facility Limit Increase. Notwithstanding anything
herein to the contrary, the LC Bank shall not have any obligation to increase
its Commitment and the LC Bank’s Commitment shall not be increased without its
consent thereto, and the LC Bank may at its option, unconditionally and without
cause, decline to increase its Commitment.
(c)    An Exhibit I is hereby added to the Financing Agreement in the form of
Exhibit I attached hereto.
Section 3.    Representations of the Borrower and the Servicer. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date).
Section 4.    Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)    the Administrative Agent shall have received a fully executed counterpart
of this Amendment;
(b)    the Administrative Agent shall have received a fully executed counterpart
of that certain Fee Letter dated as of the date hereof, and all fees due
thereunder;
(c)    each representation and warranty of the Borrower and the Servicer
contained herein or in any other Transaction Document (after giving effect to
this Amendment) shall be true and correct (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date); and
(d)    no Unmatured Event of Default or Event of Default shall have occurred and
be continuing.



--------------------------------------------------------------------------------



Section 5.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 6.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 7.    Governing Law and Jurisdiction. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.


[Signatures appear on following page.]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.


DAVEY RECEIVABLES LLC
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
THE DAVEY TREE EXPERT COMPANY,
as the Servicer
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
 
By:
 
 
 
Name:
 
 
Title:
 






--------------------------------------------------------------------------------



Exhibit I
Form of Aggregate Commitment Increase Request
_____________, 201__
To:
PNC Bank, National Association, as Administrative Agent for the LC Bank and LC
Bank party to the Receivables Financing Agreement dated as of May 9, 2016 (as
extended, renewed, amended or restated from time to time, the “Financing
Agreement”), among Davey Receivables LLC (the “Borrower”), The Davey Tree Expert
Company, as initial Servicer, the LC Bank thereunder, PNC Capital Markets LLC,
as Structuring Agent and PNC Bank, National Association, as Administrative
Agent. Capitalized terms defined in the Financing Agreement are used herein with
the same meanings.

Ladies and Gentlemen:
The undersigned, Davey Receivables LLC (the “Borrower”) hereby refers to the
Financing Agreement and requests that the Administrative Agent and the LC Bank
consent to an increase in the Facility Limit (the “Aggregate Facility Limit
Increase”), in accordance with Section 3.11 of the Financing Agreement, to be
effected by an increase in the Commitment of the LC Bank under the terms of the
Financing Agreement.
The Borrower requests that the Aggregate Facility Limit Increase become
effective on _____, 201__ 1 (the “Aggregate Facility Limit Increase Date”), and
after giving effect to such requested Aggregate Facility Limit Increase, the
Commitment of the LC Bank shall be $_____________.
The requested Aggregate Facility Limit Increase shall be effective on the later
of (i) the Aggregate Facility Limit Increase Date and (ii) the date on which the
executed consent of the Administrative Agent and the LC Bank to this Aggregate
Facility Limit Increase is received and the conditions to any such increase in
the Facility Limit set forth in Section 3.11 of the Financing Agreement are
satisfied. It shall be a condition to the effectiveness of the Aggregate
Facility Limit Increase that all expenses referred to in Section 3.11 of the
Financing Agreement shall have been paid to the extent invoiced. Upon the
satisfaction of the conditions to such Aggregate Facility Limit Increase, the
Borrower hereby agrees to pay to the LC Bank a fee equal to [$______] on or
before the date on which the requested Aggregate Facility Limit Increase becomes
effective.
The Borrower hereby certifies that no Unmatured Event of Default or Event of
Default has occurred and is continuing and that each of the conditions precedent
to Credit Extensions set forth in Section 6.02 of the Financing Agreement are
satisfied as of the date hereof and shall be satisfied immediately after giving
effect to such Aggregate Facility Limit Increase.
Please indicate the Administrative Agent’s and the LC Bank’s consent to such
Aggregate Commitment Increase by signing the enclosed copy of this letter in the
space provided below. This Aggregate Commitment Increase request, including the
rights and duties of the parties hereto, shall be governed by, and construed in
accordance with, the laws of the State of New York (including Sections 5‑1401
and 5‑1402 of the General Obligations Law of the State of New York, but without
regard to any other conflicts of law provisions thereof.
_________________________________
1 To be at least 10 Business Days after the date of the delivery of the
Aggregate Facility Limit Increase Request.


[Signature page follows]



--------------------------------------------------------------------------------



Very truly yours,
 
 
 
DAVEY RECEIVABLE LLC
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





The undersigned hereby consents on this __ day of _____________, 201__ to the
above‑requested Aggregate Facility Limit Increase.
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
 
By:
 
 
 
Name:
 
 
Title:
 




